           Case 1:20-cr-00078-AT Document 174 Filed 02/08/21 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                           DOC #: __________________
                                                                    DATE FILED: 2/8/2021

               -against-
                                                                           20 Cr. 78 (AT)
NYSHIEM SPENCER, et al.,
                                                                              ORDER
                                Defendant.
ANALISA TORRES, District Judge:

       A status conference is scheduled in this matter for February 10, 2021, at 9:00 a.m. See In re
Coronavirus/Covid-19 Pandemic, 20 Misc. 176, ECF No. 4 (S.D.N.Y. Dec. 18, 2020) (finding that
the COVID-19 pandemic “make[s] it increasingly necessary for judges in this District to conduct
proceedings remotely, by videoconference or other means . . . .”). Chambers will provide the parties
with instructions on how to appear via telephone. Co-counsel, members of the press, and the public
may access the audio feed of the conference by calling (917) 933-2166 at the time of the hearing, and
entering access code 689358770.

        Because Defendant Lafone Eley has been transported to a new facility in advance of the
scheduled hearing, the status conference as to Defendant Lafone Eley is ADJOURNED sine die. The
time between February 10, 2021, and February 22, 2021, is excluded under the Speedy Trial Act, 18
U.S.C. § 3161(h)(7)(A), because the ends of justice served by excluding such time outweigh the
interests of the public and Defendant Lafone Eley in a speedy trial in that this will allow the Court to
schedule a remote proceeding in light of his recent transfer and the ongoing public health crisis
caused by COVID-19.

       SO ORDERED.

Dated: February 8, 2021
       New York, New York
